Exhibit 10.1

ARIBA, INC.

EMPLOYMENT AND TRANSITION AGREEMENT

This Employment and Transition Agreement (the “Agreement”) is entered into as of
October 25, 2011, between Robert M. Calderoni (the “Executive”) and Ariba, Inc.
(the “Company”).

Recitals

The Company’s Board of Directors (the “Board”), in discharging its
responsibilities to establish a management succession plan and assure a smooth
and successful transition when the Board appoints a new Chief Executive Officer,
has determined that it is in the best interests of the Company, its
stockholders, its employees and its business partners that the Company at this
time take reasonable and appropriate steps to assure the Executive’s continued
commitment to the Company in his current role and to further assure his
continuing as a member of the Company’s senior management team for a period
following the appointment of a new Chief Executive Officer.

The Executive and the Company have previously entered into an Amended and
Restated Severance Agreement, dated August 25, 2008 (as amended, the “Severance
Agreement”), which provides that the Executive will become entitled to certain
benefits in the event his employment terminates under specified circumstances.

Simultaneously with execution of this Agreement, the Company and the Executive
are entering into an agreement (the “Retention Agreement”) providing for certain
additional benefits if the Executive continues as an Executive Officer for the
next five Fiscal Years.

In order to further clarify their mutual commitment and define the roles that
the Executive will have at the Company over the next five Fiscal Years, the
Board has determined that it is appropriate for the Company and the Executive
enter into this Agreement.

Terms and Conditions

 

1. Effectiveness and Term. This Agreement is effective October 1, 2011 (the
“Effective Date”) and continues in effect until the earlier of September 30,
2016 (the “Fifth Anniversary”) or the date on which the Executive’s position as
an Executive Officer terminates for any reason. The earlier of such occurrences
is referred to as the “Expiration Date” and the period from the Effective Date
to the Expiration Date is referred to as the “Term” of this Agreement.

 

2. At-Will Employment. The Executive and the Company agree that the Executive’s
employment with the Company constitutes “at-will” employment. Notwithstanding
any other provision to the contrary, the Executive and the Company acknowledge
that this employment relationship may be terminated at any time, upon written
notice to the other party, with or without good cause or for any or no cause, at
the option either of the Company or the Executive.



--------------------------------------------------------------------------------

3. Definitions. Capitalized terms used but not elsewhere defined in this
Agreement have the meanings specified below:

 

  a. “Chief Executive Officer” refers to the most senior executive officer
position at the Company and entails the duties and responsibilities typically
assigned to a chief executive officer of similarly-situated U.S. public
companies.

 

  b. “Committee” means the Compensation Committee of the Company’s Board of
Directors (or a properly authorized subcommittee thereof), as constituted from
time to time.

 

  c. “Executive Chair” refers to a position as an executive officer and employee
of the Company as well as a member and chair of its Board. The responsibilities
and duties of the Executive Chair shall consist of the following:

 

  i. Leading Board meetings,

 

  ii. Setting Board meeting agendas,

 

  iii. Leading Board assessments and evaluations,

 

  iv. Developing, supporting and mentoring the Chief Executive Officer during
his or her transition period following appointment, including making industry
and leadership introductions for the Chief Executive Officer,

 

  v. Performing such aspects of the Chief Executive Officer’s functions as are
mutually agreed by the Executive Chair and a majority of the other members of
the Board, if the Chief Executive Officer is unable to so perform,

 

  vi. Leveraging on behalf of the Company his relationships and network
including customers, employees, investors and government relations,

 

  vii. Participating in and contributing to the Company’s ongoing strategic
planning and long-term goal-setting,

 

  viii. Supporting Company cultural initiatives such as diversity and social
responsibility, and

 

  ix. At invitation of the Chief Executive Officer, interfacing with employees,
investors and customers on behalf of the Board.

 

  d. “Executive Officer” refers to either the Company’s Chief Executive Officer
or Executive Chair position.

 

  e.

“Fiscal Year” refers to a fiscal year of the Company, ending on September 30th
of the applicable year and identified by the calendar year in which falls such
date (e.g., “Fiscal Year 2012” refers to the Fiscal Year ending on September 30,
2012).

 

2



--------------------------------------------------------------------------------

  f. “Officer” refers to an “officer” of the Company within the meaning of
Rule 16a-1(f) under the Securities Exchange Act of 1934, as amended.

 

4. Role with the Company.

 

  a. Initial Term. During the thirty (30) months following the Effective Date
(the “Initial Term”), the Company expects that the Executive will continue to
serve as its Chief Executive Officer. In addition, during the Initial Term, and
subject to rights the Company’s stockholders have to elect directors, the
Company expects that the Executive will continue to serve as a member and chair
of the Board. At the end of the Initial Term, the parties expect that the
Executive may resign his position as Chief Executive Officer (and any other
officer-level and board-level positions with the Company or any Company
affiliate he might then hold other than the Executive Chair position) and
transition into the role of Executive Chair.

 

  b. Second Term. During the thirty (30) months commencing at the end of the
Initial Term and continuing until September 30, 2016 (the “Second Term”), the
Company expects that the Executive will serve as Executive Chair. In addition,
during the Second Term, and subject to rights the Company’s stockholders have to
elect directors, the Company expects that the Executive will continue to serve
as a member and chair of the Board. In the event that the Board fails to
re-appoint or the Company’s stockholders fail to re-elect the Executive to the
Board at any time prior to or during the Second Term, the Executive will
continue to perform during the Second Term those duties set forth in
Section 3.c. above as do not require that he be a Board member. At the end of
the Second Term, the parties expect that the Executive may resign his position
of Executive Chair and cease his employment with the Company. The Executive may
or may not continue thereafter to serve as a member of the Board.

 

  c. Obligations. During the Initial Term, the Executive agrees that he will
devote his full business efforts and time to the Company while serving as an
employee and Officer of the Company. During the Second Term, the Executive will
devote a substantial amount of his business efforts and time to the Company
while serving as an employee and Officer of the Company, although the parties
expect the amount of his time to decline over the course of the Second Term.
While serving as an employee of the Company during the Term, the Executive
agrees that he will (i) not engage in any other employment, (ii) use reasonable
efforts to discharge his obligations under this Agreement, (iii) comply with the
Company’s written policies that apply to Company employees generally and to
Company executives and Board members specifically, and (iv) not engage in any
other professional, occupation or consulting activity for any direct or indirect
remuneration that materially interferes with his ability to discharge his
obligations hereunder without the prior approval of the Board (which approval
will not be unreasonably withheld); provided however that it is understood that
during the Term he may serve on the boards of up to two companies and that, if
he proposes to serve on the boards of more than two companies, before accepting
any such appointment he will first obtain the approval of either the Board’s
lead independent director or the chair of the Board’s Corporate Governance and
Nominating Committee (which approval will not be unreasonably withheld).
Notwithstanding the above, and subject to its not materially interfering with
his ability to discharge his obligations hereunder, the Executive may, without
the approval of the Board, serve in any capacity with any non-profit
organization.

 

3



--------------------------------------------------------------------------------

5. Compensation. Provided Executive continues to serve as a Company employee
(subject to permitted leaves of absence) for each Fiscal Year during the Term:

 

  a. Base Salary. The Executive’s annual base salary will continue to be
$675,000.

 

  b. Annual Incentive Bonus. The Executive will continue to participate in the
Company’s Bonus Plan – Executive Officers (the “Bonus Plan”), with an annual
target bonus amount of $675,000 and a maximum bonus potential upon above-target
performance of 200% of target. The performance metrics that apply to the
Executive under the Bonus Plan will continue to be determined on an annual basis
in the full discretion of the Committee; provided, however, that the metrics
that apply to the Executive once he is no longer Chief Executive Officer but
while he continues to serve as Executive Chair shall be the same metrics that
apply for the applicable year to the then Chief Executive Officer.

 

  c. Long-Term Incentive Awards. The Executive will receive an annual
performance-based equity award in the form of the Company’s performance stock
units (or such other form of “full value” equity award as the Committee shall in
its discretion determine to grant to Officers of the Company with respect to the
applicable Fiscal Year) with a target value (as determined by the Board on the
same basis used to determine the target value of equity awards granted to other
Officers) as follows:

 

  i. Fiscal Years 2012 and 2013: $4.5 million,

 

  ii. Fiscal Year 2014: $4.0 million, and

 

  iii. Fiscal Years 2015 and 2016: $2.0 million.

The maximum number of shares that may be settled or otherwise delivered to the
Executive pursuant to the terms of each such equity award upon over-achievement
of the applicable performance metrics will be 200% of the at-target number of
shares. Each such equity award shall be granted in accordance with the Company’s
equity award grant policy as then in effect, and shall have substantially the
same terms and conditions and be granted at or around the same time as the
equity awards granted to the other Officers in that Fiscal Year, provided,
however, that the performance metrics and service-based vesting conditions that
apply to the Executive once he is no longer Chief Executive Officer but while he
continues to serve as Executive Chair shall be the same metrics that apply for
the applicable year to the then Chief Executive Officer. For the avoidance of
doubt, if the equity awards being granted to other Officers have performance
metrics that continue past the Fifth Anniversary, then subject to any Code
Section 409A considerations (such that the award comply with that statute so as
to avoid application of any early income inclusion, additional tax or interest
thereunder), the same performance metrics shall apply to the awards granted
under this Subsection to the Executive and the applicable performance-based
vesting conditions shall be deemed satisfied with respect to his equity awards
at the same time and to the same extent as applies to awards held by other
Officers based on the achievement of those performance metrics after the Fifth

 

4



--------------------------------------------------------------------------------

Anniversary; provided, however, that to the extent such awards incorporate a
service-based vesting condition and to the extent the Executive continues as an
Executive Officer through the Fifth Anniversary, such condition shall be deemed
satisfied as of the Fifth Anniversary. Nothing in this Subsection reduces any
rights the Executive has, or benefits provided with respect to, his Company
equity awards under his Severance Agreement.

If at any time during the Term the Company does not have sufficient shares
reserved for issuance under its stockholder-approved equity award plans to
satisfy the requirements of this Subsection 5.c., the Company will instead
structure a cash-based award providing substantially the same economic benefit
as the performance-based equity award contemplated by this Subsection for the
applicable Fiscal Year, including having the same target amount and maximum
over-achievement potential (200% of target) as set forth above.

 

  d. Other Benefits. During the Term, the Executive shall be eligible to
participate in such other compensation, benefit and welfare plans as the Company
shall from time to time offer to members of senior management on the same terms
and conditions as generally apply under such plans and under Company policy.

 

  e. Tax Withholding. All payments, awards and benefits hereunder shall be
subject to reduction to satisfy all applicable income, employment and similar
tax and other required withholding obligations.

 

6. Certain Other Matters.

 

  a. No Additional Payments or Benefits on Termination of Service. Except as set
forth in Subsection 5.c. above (providing that any service-based vesting
condition applicable to equity awards then held by the Executive shall be deemed
satisfied if the Executive remains in service through the Fifth Anniversary) and
in Section 6.b. below (clarification of Good Reason definition), this Agreement
does not provide the Executive in connection with and as a result of termination
at any time under any circumstances of his position as an Executive Officer or
as a Company employee with any rights (i) to receive any payments or benefits,
(ii) to receive equity grants and/or vesting continuation or acceleration
applicable to his Company equity awards, or (iii) in addition to those provided
in his Severance Agreement.

 

  b. “Good Reason” Definition. Upon the Executive’s transitioning from Chief
Executive Officer to Executive Chair, the term “Chief Executive Officer” as used
in Section 8(e) of the Severance Agreement shall be interpreted to mean
“Executive Chair” (as defined herein).

 

5



--------------------------------------------------------------------------------

  c. Certain Clarifications. For the avoidance of doubt, the parties agree that:

 

  i. the Executive’s transitioning from the Chief Executive Officer position to
the Executive Chair position at the end of the Initial Term on terms and
conditions no less favorable to him than those contemplated by this Agreement,
whether that transition occurs as a result of the Executive’s voluntary
resignation as Chief Executive Officer or of the Board’s reassigning him from
the Chief Executive Officer position to the Executive Chair position, will not:

 

  1. trigger any benefits under Section 1 or 2 of the Severance Agreement, or

 

  2. constitute (A) a voluntary termination of employment by Executive under the
Severance Agreement or (B) a resignation or termination of employment pursuant
to Section 3.c. of the Retention Agreement that results in a forfeiture of
benefits under the Retention Agreement.

 

  ii. the Executive’s refusal to transition out of the Chief Executive Officer
position and into the Executive Chair position, if so re-assigned by the Board
at or after the end of the Initial Term on terms and conditions no less
favorable to him than those contemplated by this Agreement, will be considered a
voluntary resignation by the Executive and will not trigger any benefits under
Section 1 or 2 of the Severance Agreement;

 

  iii. the Executive’s resignation or removal by the Board from the position of
Executive Chair at or after the end of the Second Term will not trigger any
benefits under Section 1 or 2 of the Severance Agreement; and

 

  iv. upon the occurrence of the events described in clause iii. above, Sections
1 and 2 of the Severance Agreement shall terminate in their entirety and be of
no further force and effect.

 

7. Arbitration.

 

  a. Scope of Arbitration Requirement. The parties hereby waive their rights to
a trial before a judge or jury and agree to arbitrate before a neutral
arbitrator any and all claims or disputes arising out of this Agreement and any
and all claims arising from or relating to the Executive’s employment with the
Company, including (but not limited to) claims against any current or former
employee, director or agent of the Company, claims of wrongful termination,
retaliation, discrimination, harassment, breach of contract, breach of the
covenant of good faith and fair dealing, defamation, invasion of privacy, fraud,
misrepresentation, constructive discharge or failure to provide a leave of
absence, claims regarding commissions, stock options or bonuses, infliction of
emotional distress or unfair business practices, or any tort or tort-like causes
of action.

 

  b. Exceptions. The foregoing notwithstanding, the following are the only
claims that may be resolved in any appropriate forum (including courts of law)
as required by applicable laws then in effect: (i) claims concerning workers’
compensation benefits; and (ii) claims concerning unemployment insurance.

 

  c.

Procedure. The arbitrator’s decision shall be written and shall include the
findings of fact and law that support the decision. The arbitrator’s decision
shall be final and binding on both parties, except to the extent applicable law
allows for judicial review of arbitration

 

6



--------------------------------------------------------------------------------

  awards. The arbitrator may award any remedies that would otherwise be
available to the parties if they were to bring the dispute in court. The
arbitration shall be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association;
provided, however that the arbitrator shall allow the discovery authorized by
the California Arbitration Act or the discovery that the arbitrator deems
necessary for the parties to vindicate their respective claims or defenses. The
arbitration shall take place in Fairfield County, Connecticut, or, at the
Executive’s option, the county in which the Executive primarily worked with the
Company at the time when the arbitrable dispute or claim first arose.

 

  d. Costs. The parties shall share the costs of arbitration equally, except
that the Company shall bear the cost of the arbitrator’s fee and any other type
of expense or cost that the Executive would not be required to bear if he were
to bring the dispute or claim in court. Both the Company and the Executive shall
be responsible for their own attorneys’ fees, and the arbitrator may not award
attorneys’ fees unless a statute or contract at issue specifically authorizes
such an award.

 

8. General.

 

  a. Administration. This Agreement shall be administered by the Committee on
behalf of the Company.

 

  b. Successors of the Executive. This Agreement will be binding upon and inure
to the benefit of the beneficiaries, heirs, executors and legal representatives
of the Executive upon his death. Neither the Executive nor his beneficiary(ies)
shall have any right to sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt of the amounts, if any, payable hereunder, or any portion of such
amounts, and all rights provided under this Agreement are expressly declared to
be non-assignable and non-transferable.

 

  c. Successors of the Company. This Agreement shall be binding upon and inure
to the benefit of any successor to the Company. Any such successor of the
Company shall expressly assume all obligations of the Company hereunder and
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. For this purpose, “successor” means any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company.

 

  d. Entire Agreement; Amendment. This Agreement, together with the Severance
Agreement and the Retention Agreement, represent the entire agreements and
understandings between the parties as to their employment relationship. This
Agreement supersedes all prior or contemporaneous agreements, whether or not
written, relating to the subject matter addressed herein.

 

  e.

Breach; Waiver. No party shall be considered in breach of any material provision
of this Agreement unless the party claiming that a breach has occurred shall
have given the first party written notice of the purported breach and such
purported breach shall remain

 

7



--------------------------------------------------------------------------------

  uncured at the end of the 20th business day following the date on which such
notice is received. The waiver of a breach of any term of provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

 

  f. Notices. Any notice required or permitted under this Agreement shall be
sufficient if in writing and shall be deemed to have been duly given when
hand-delivered or mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address that he most recently communicated
to the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

 

  g. Governing Law. This Agreement will be governed by the laws of the state of
California (with the exception of its conflict of laws provisions).

 

  h. Acknowledgment. The Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to read, review and understand all the provisions of this
Agreement and is voluntarily entering into this Agreement.

 

  i. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

*                     *                     *

 

8



--------------------------------------------------------------------------------

Each of the parties has executed this Agreement, effective as of the day and
year first above written.

 

/s/ Robert M. Calderoni

Robert M. Calderoni ARIBA, INC. By:  

    /s/ Robert E. Knowling, Jr.

      Robert E. Knowling, Jr.       Lead Independent Director of       Ariba,
Inc. Board of Directors

 

9